--------------------------------------------------------------------------------

Exhibit 10.2

 
MASTER GUARANTY




This MASTER GUARANTY (“Guaranty”) dated as of February 17, 2006 is made by each
of the entities from time to time party hereto (each in its capacity hereunder,
a “Guarantor” and collectively the “Guarantors”), jointly and severally, in
favor of the Agent for the benefit of the Guarantied Parties (defined below)
with reference to the following:


RECITALS


A. Pursuant to that certain Second Amended and Restated Credit Agreement dated
as of February 17, 2006, by and among Insituform Technologies, Inc., a Delaware
corporation (“Borrower”), and Bank of America, N.A., as administrative agent
(“Agent”) and as L/C Issuer, and the other Lenders from time to time party
thereto (“Lenders”), as the same may be amended, restated, extended,
supplemented or otherwise modified in writing from time to time (the “Credit
Agreement”), the L/C Issuer and the Lenders are making certain credit facilities
and other extensions of credit available to the Borrower.


B.  As a condition to the availability of such credit facilities, the Guarantors
are required to enter into this Master Guaranty and to guaranty the obligations
hereunder as hereinafter provided.


C. The Guarantors expect to realize certain direct and indirect benefits as the
result of the availability of the aforementioned credit facilities and
extensions of credit to the Borrower, as the result of the financial or business
support which will be provided to the Guarantors by the Borrower.


1. The Guaranty. For valuable consideration, each of the Guarantors hereby
unconditionally guarantees and promises to pay promptly to Agent for the benefit
of the Guarantied Parties in lawful money of the United States, any and all
Obligations of the Borrower when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter. The liability of each
Guarantor under this Guaranty is not limited as to the principal amount of the
Obligations guaranteed and includes, without limitation, liability for all
interest, fees, indemnities (including, without limitation, hazardous waste
indemnities), and other costs and expenses relating to or arising out of the
Obligations and for all swap, option, or forward obligations now or hereafter
owing from Borrower to Agent for the benefit of the Guarantied Parties. The
liability of each Guarantor is continuing and relates to any Obligations,
including those arising under successive transactions which shall either
continue the Obligations or from time to time renew it after it has been
satisfied. This Guaranty replaces and supersedes that certain Master Guaranty
dated as of March 12, 2004, but is otherwise cumulative and does not supersede
any other outstanding guaranties of the Guarantors related to the Obligations,
and the liability of each Guarantor under this Guaranty is exclusive of such
Guarantor's liability under any other guaranties signed by such Guarantor. Each
Guarantor agrees that its obligations under this Guaranty shall be joint and
several with those of all other Guarantors. Each Guarantor's liability hereunder
shall not exceed at any one time the largest amount during the period commencing
with Guarantor's execution of this Guaranty and thereafter that would not render
such Guarantor's obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code (Title 11, United States Code) or any comparable provisions
of any applicable state law.
 
2. Definitions. All capitalized terms not otherwise defined herein have the
meanings given them in the Credit Agreement. As used herein, “Guarantied
Parties” means the Agent, the L/C Issuer and the Lenders collectively or any of
them individually.
 
3. Obligations Independent. The obligations hereunder are independent of the
obligations of Borrower or any other guarantor, and a separate action or actions
may be brought and prosecuted against each Guarantor individually or all
Guarantors collectively whether action is brought against Borrower or any other
guarantor or whether Borrower or any other guarantor be joined in any such
action or actions. Each of the undersigned shall be bound by its terms without
regard to execution by anyone else.


4. Rights of Agent. Each Guarantor authorizes Agent for the benefit of the
Guarantied Parties and each of the other Guarantied Parties individually,
without notice or demand and without affecting its liability hereunder, from
time to time to:


(a) renew, compromise, extend, accelerate, or otherwise change the time for
payment, or otherwise change the terms of the Obligations or any part thereof,
including increase or decrease of the rate of interest
 

--------------------------------------------------------------------------------


 
thereon, or otherwise change the terms of any Loan Documents;


(b) receive and hold security for the payment of this Guaranty or any
Obligations and exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any such security;


(c) apply such security and direct the order or manner of sale thereof as each
of Agent or any of the other Guarantied Parties may determine in its discretion;


(d) release or substitute any Guarantor or any one or more of any endorsers or
other guarantors of any of the Obligations; and


(e) permit the Obligations to exceed each Guarantor's liability under this
Guaranty, and each Guarantor agrees that any amounts received, whether by Agent
for the benefit of the Guarantied Parties, by any of the other Guarantied
Parties individually, or by any group thereof, from any source other than such
Guarantor shall be deemed to be applied first to any portion of the Obligations
not guaranteed by Guarantor.


5. Guaranty to be Absolute. Each Guarantor agrees that until the Obligations
have been paid in full and any commitments under the Credit Agreement with
respect to the Obligations have been terminated, no Guarantor shall be released
by or because of the taking, or failure to take, any action that might in any
manner or to any extent vary the risks of any Guarantor under this Guaranty or
that, but for this paragraph, might discharge or otherwise reduce, limit, or
modify any Guarantor's obligations under this Guaranty. Each Guarantor waives
and surrenders any defense to any liability under this Guaranty based upon any
such action, including but not limited to any action of the Agent or any of the
other Guarantied Parties described in this Guaranty. It is the express intent of
each Guarantor that such Guarantor’s obligations under this Guaranty are and
shall be absolute and unconditional.


6. Guarantor's Waivers of Certain Rights and Certain Defenses. Guarantor waives:


(a) any right to require Agent or any of the other Guarantied Parties to proceed
against Borrower, proceed against or exhaust any security for the Obligations,
or pursue any other remedy in Agent's power whatsoever;


(b) any defense arising by reason of any disability or other defense of
Borrower, or the cessation from any cause whatsoever of the liability of
Borrower;


(c) any defense based on any claim that Guarantor's obligations exceed or are
more burdensome than those of Borrower; and


(d) the benefit of any statute of limitations affecting Guarantor's liability
hereunder.


No provision or waiver in this Guaranty shall be construed as limiting the
generality of any other waiver contained in this Guaranty.


7. Waiver of Subrogation. Until the Obligations have been paid in full and any
commitments, facilities or extensions of credit provided by any of the
Guarantied Parties with respect to the Obligations have been terminated, even
though the Obligations may be in excess of Guarantor’s liability hereunder, each
Guarantor waives to the extent permitted by applicable law any right of
subrogation, reimbursement, indemnification, and contribution (contractual,
statutory, or otherwise) including, without limitation, any claim or right of
subrogation under the Bankruptcy Code (Title 11, United States Code) or any
successor statute, arising from the existence or performance of this Guaranty,
and each Guarantor waives to the extent permitted by applicable law any right to
enforce any remedy that Agent or any of the other Guarantied Parties now have or
may hereafter have against Borrower, and waives any benefit of, and any right to
participate in, any security now or hereafter held (i) by Agent for the benefit
of the Guarantied Parties or (ii) by any of the Guarantied Parties individually
or by any of the them.


8. Waiver of Notices. Each Guarantor waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, notices of intent to accelerate, notices of acceleration, notices of
any suit or any other action against Borrower or any other person, any other
notices to any party liable on any Loan Document (including any Guarantor),
notices of acceptance of this Guaranty, notices of the existence, creation, or
incurring of new or additional Obligations to which this Guaranty applies or any
other Obligations of Borrower pursuant to the Credit Agreement, and notices of
any fact that might increase any Guarantor’s risk.


- 2 -

--------------------------------------------------------------------------------


9. Subordination. Any obligations of Borrower to any Guarantor, now or hereafter
existing, including but not limited to any obligations to any Guarantor as
subrogee of Agent or any of the other Guarantied Parties resulting from any
Guarantor's performance under this Guaranty, are hereby subordinated to the
Obligations. In addition to each Guarantor's waiver of any right of subrogation
as set forth in this Guaranty with no respect to any obligations of Borrower to
any Guarantor as subrogee of Agent and the other Guarantied Parties, each
Guarantor agrees that, if Agent or any of the other Guarantied Parties so
request, Guarantor shall demand, take, or receive from Borrower, by setoff or in
any other manner, payment of any other obligations of Borrower to any Guarantor
until the Obligations have been paid in full and any commitments under the
Credit Agreement have been terminated. If any payments are received by any
Guarantor in violation of such waiver or agreement, such payments shall be
received by such Guarantor as trustee for Agent and the other Guarantied Parties
and shall be paid over to Agent for the benefit of the Guarantied Parties, on
account of the Obligations, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty. Any
security interest, lien, or other encumbrance that any Guarantor may now or
hereafter have on any property of Borrower is hereby subordinated to any
security interest, lien, or other encumbrance that Agent, the other Guarantied
Parties or any of them may have on any such property.


10. Reinstatement of Guaranty. If this Guaranty is revoked, returned, or
canceled, and subsequently any payment or transfer of any interest in property
by Borrower to Agent or any of the other Guarantied Parties is rescinded or must
be returned by Agent or any of the other Guarantied Parties to Borrower, this
Guaranty shall be reinstated with respect to any such payment or transfer,
regardless of any such prior revocation, return, or cancellation.


11. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Obligations is stayed upon the insolvency, bankruptcy, or
reorganization of Borrower or otherwise, all such Obligations guaranteed by each
Guarantor shall nonetheless be payable by each Guarantor immediately if
requested by Agent.


12. No Setoff or Deductions; Taxes.


(a) Each Guarantor represents and warrants that it is organized and resident in
the United States of America. All payments by each Guarantor hereunder shall be
paid in full, without setoff or counterclaim or any deduction or withholding
whatsoever, including, without limitation, for any and all present and future
taxes. If any Guarantor must make a payment under this Guaranty, such Guarantor
represents and warrants that it will make the payment from one of its U.S.
resident offices to Agent so that no withholding tax is imposed on the payment.
Notwithstanding the foregoing, if any Guarantor makes a payment under this
Guaranty to which withholding tax applies or if any taxes are at any time
imposed on any payments under or in respect of this Guaranty including, but not
limited to, payments made pursuant to this paragraph, each Guarantor shall pay
all such taxes to the relevant authority in accordance with applicable law such
that each of the Guarantied Parties receives the sum it would have received had
no such deduction or withholding been made (or, if any Guarantor cannot legally
comply with the foregoing, such Guarantor shall pay to Agent for the benefit of
the Guarantied Parties such additional amounts as will result in each of the
Guarantied Parties receiving the sum it would have received had no such
deduction or withholding been made). Further, each Guarantor shall also pay to
Agent for the benefit of the Guarantied Parties, on demand, all additional
amounts that Agent specifies as necessary to preserve the after-tax yield each
of the Guarantied Parties would have received if such taxes had not been
imposed.


(b) Each Guarantor shall promptly provide Agent for the benefit of the
Guarantied Parties with an original receipt or certified copy issued by the
relevant authority evidencing the payment of any such amount required to be
deducted or withheld.


13. Information Relating to Borrower. Each Guarantor acknowledges and agrees
that it shall have the sole responsibility for, and has adequate means of,
obtaining from Borrower such information concerning Borrower's financial
condition or business operations as such Guarantor may require, and that neither
Agent nor any of the other Guarantied Parties has any duty, and no Guarantor is
relying on Agent or any of the other Guarantied Parties, at any time to disclose
to Guarantors any information relating to the business operations or financial
condition of Borrower.


- 3 -

--------------------------------------------------------------------------------


14. Borrower's Authorization. Each Guarantor agrees that it is not necessary for
Agent or any of the other Guarantied Parties to inquire into the powers of
Borrower or of the officers, directors, partners, members, managers, or agents
acting or purporting to act on its behalf, and any Obligations made or created
in reliance upon the professed exercise of such powers shall be guaranteed
hereunder.


15. Representations and Warranties. Each Guarantor represents and warrants to
the Guarantied Parties as follows:


(a) Authorization. Each Guarantor is duly authorized to execute and perform this
Guaranty, and this Guaranty has been properly authorized by all requisite
corporate, membership, or partnership action (as the case may be) of such
Guarantor. No consent, approval or authorization of, or declaration or filing
with, any Governmental Authority or any other Person, is required in connection
with such Guarantor’s execution, delivery or performance of this Guaranty,
except for those already duly obtained.


(b) Due Execution. This Guaranty has been executed on behalf of each Guarantor
by a legally competent Person duly authorized to do so.


(c) Enforceability. This Guaranty constitutes the legal, valid and binding
obligation of each Guarantor, enforceable against such Guarantor in accordance
with its terms, except to the extent that the enforceability thereof against
such Guarantor may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditor’s rights generally or by equitable
principles of general application.


(d) Legal Restraints. The execution of this Guaranty by each Guarantor, and the
performance by such Guarantor of its obligations under this Guaranty, will not
violate or constitute a default under the Organization Documents of such
Guarantor, any material agreement, or any material law, and will not, except as
expressly contemplated or permitted in this Guaranty, result in any security
interest being imposed on any of such Guarantor’s property.


(e) No Representation by the Guarantied Parties. No Guarantied Party has made
any representation, warranty or statement to any Guarantor to induce such
Guarantor to execute this Guaranty.


All representations, warranties, and covenants of each Guarantor contained
herein survive the execution and delivery of this Guaranty, and terminate only
upon Final Payment.


16. Guarantor's Covenants. Until the Obligations guaranteed under this Guaranty
have been paid in full and any commitments of Agent or any of the other
Guarantied Parties with respect to such Obligations have been terminated and
each and every term, covenant, and condition of this Guaranty is fully
performed, each Guarantor covenants and agrees to perform and comply in all
material respects with each covenant and other undertaking in the Credit
Agreement that the Borrower undertakes to cause such Guarantor to perform,
subject to any applicable grace periods, if any, for such performance provided
for in the Credit Agreement.


17. Remedies. If Guarantor fails to fulfill its duty to pay all Obligations
guaranteed hereunder, Agent and each of the other Guarantied Parties shall have
all of the remedies of a creditor and, to the extent applicable, of a secured
party, under all applicable law. Without limiting the foregoing, each of Agent
or any of the other Guarantied Parties may, at its option and without notice or
demand:


(a) declare any Obligations due and payable at once;


(b) take possession of any collateral pledged by Borrower or Guarantor, wherever
located, and sell, resell, assign, transfer, and deliver all or any part of the
collateral at any public or private sale or otherwise dispose of any or all of
the collateral in its then condition, for cash or on credit or for future
delivery, and in connection therewith Agent or any of the other Guarantied
Parties may impose reasonable conditions upon any such sale. Further, unless
prohibited by law the provisions of which cannot be waived, the Agent (for the
benefit of the Guarantied Parties) or any of the other Guarantied Parties may
purchase all or any part of the collateral to be sold, free from and discharged
of all trusts, claims, rights of redemption and equities of Borrower or any
Guarantor whatsoever. Each Guarantor acknowledges and agrees that the sale of
any collateral through any nationally recognized broker-dealer, investment
 
- 4 -

--------------------------------------------------------------------------------


 
banker, or any other method common in the securities industry shall be deemed a
commercially reasonable sale under the Uniform Commercial Code or any other
equivalent statute or federal law, and expressly waives notice thereof except as
provided herein; and


(c) set off against any or all liabilities of any Guarantor all money owed by
the Agent or any of the other Guarantied Parties or any agents or affiliates of
any of them, whether or not due, and also set off against all other liabilities
of any Guarantor to Agent or any of the other Guarantied Parties all money owed
by Agent or any of the other Guarantied Parties in any capacity to a Guarantor.
If exercised by Agent, Agent shall be deemed to have exercised such right of
setoff and to have made a charge against any such money immediately upon the
occurrence of such default although made or entered on the books subsequent
thereto.


18. Notices. All notices required under this Guaranty shall be personally
delivered or sent by first class mail, postage prepaid, or by overnight courier,
to the addresses set forth for such purposes in the Credit Agreement, or sent by
facsimile to the fax numbers listed on the signature page, or to such other
addresses as Agent and Guarantor may specify from time to time in writing.
Notices sent by (a) first class mail shall be deemed delivered on the earlier of
actual receipt or on the fourth business day after deposit in the U.S. mail,
postage prepaid, (b) overnight courier shall be deemed delivered on the next
business day, and (c) telecopy shall be deemed delivered when transmitted.


19. Successors and Assigns. This Guaranty (a) binds each Guarantor and such
Guarantor's executors, administrators, successors, and assigns, provided that
such Guarantor may not assign its rights or obligations under this Guaranty
without the prior written consent of Agent, and (b) inures to the benefit of
Agent for the benefit of the Guarantied Parties, and to each of the other
Guarantied Parties individually, and the indorsees, successors, and assigns of
each. Agent or any of the other Guarantied Parties may, without notice to any
Guarantor and without affecting any Guarantor's obligations hereunder, sell,
assign, grant participations in, or otherwise transfer to any other person,
firm, or corporation the Obligations and this Guaranty, in whole or in part.
Guarantor agrees that Agent or any of the other Guarantied Parties may disclose
to any assignee or purchaser, or any prospective assignee or purchaser, of all
or part of the Obligations any and all information in Agent's possession
concerning any Guarantor, this Guaranty, and any security for this Guaranty.


20. Amendments, Waivers, and Severability. No provision of this Guaranty may be
amended or waived except in writing. No failure by Agent to exercise, and no
delay in exercising, any of its rights, remedies, or powers shall operate as a
waiver thereof, and no single or partial exercise of any such right, remedy, or
power shall preclude any other or further exercise thereof or the exercise of
any other right, remedy, or power. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision of this Guaranty.


21. Costs and Expenses. Each Guarantor agrees to pay all reasonable attorneys'
fees, including allocated costs of Agent's or any of the other Guarantied
Parties’ in-house counsel to the extent permitted by applicable law, and all
other costs and expenses that may be incurred by Agent or any of the other
Guarantied Parties (a) in the enforcement of this Guaranty or (b) in the
preservation, protection, or enforcement of any rights of Agent or any of the
other Guarantied Parties in any case commenced by or against any Guarantor or
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute.


22. Governing Law and Jurisdiction. This Guaranty shall be governed by and
construed and enforced in accordance with federal law and the law of the State
of Missouri. Jurisdiction and venue for any action or proceeding to enforce this
Guaranty shall be the forum appropriate for such action or proceeding against
Borrower, to which jurisdiction each Guarantor irrevocably submits and to which
venue each Guarantor waives to the fullest extent permitted by law any defense
asserting an inconvenient forum in connection therewith. It is provided,
however, that if any Guarantor owns property in another state, notwithstanding
that the forum for enforcement action is elsewhere, Agent or any of the other
Guarantied Parties may commence a collection proceeding in any state in which
any Guarantor owns property for the purpose of enforcing provisional remedies
against such property. Service of process by Agent in connection with such
action or proceeding shall be binding on each Guarantor if sent to Guarantor by
registered or certified mail at its address specified below.


23. Waiver of Jury Trial. The parties to this agreement waive trial by jury in
any action or proceeding to which they may be parties, arising out of, in
connection with or in any way pertaining to, this agreement. It is agreed and
understood that this waiver constitutes a waiver of trial by jury of all claims
against all parties to such action or proceedings, including claims against
parties who are not parties to this agreement. This waiver is knowingly,
willingly and voluntarily made.


- 5 -

--------------------------------------------------------------------------------


Regulation U of the Board of Governors of the Federal Reserve System places
certain restrictions on loans secured by margin stock (as defined in the
Regulation). Bank and Borrower shall comply with Regulation U. If any of the
collateral is margin stock, the Borrower and Guarantor shall provide to the Bank
a Form U-1 Purpose Statement.


24. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM
SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO
THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE
PARTIES. 


25. ORAL AGREEMENTS. ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT
OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR
RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH
IT IS BASED THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU
(BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH
IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS
WE MAY LATER AGREE IN WRITING TO MODIFY IT.








[Remainder of page intentionally left blank; signature page follows]




- 6 -

--------------------------------------------------------------------------------



The parties hereto have executed this Master Guaranty as of the date first
written above.
 
 
GUARANTORS:
      INA ACQUISITION CORP. INSITUFORM TECHNOLOGIES USA, INC.         By: /s/
David A. Martin By: /s/ David A. Martin Name: David A. Martin Name: David A.
Martin Title: Vice President and Controller Title: Vice President and Controller
        AFFHOLDER, INC. MISSISSIPPI TEXTILES CORPORATION         By: /s/ David
A. Martin By: /s/ David A. Martin Name: David A. Martin Name: David A. Martin
Title: Vice President and Controller Title: Vice President and Controller      
  KINSEL INDUSTRIES, INC.           By: /s/ David A. Martin   Name: David A.
Martin   Title: Vice President and Controller          
Acknowledged:
          BANK OF AMERICA, N.A.,           By: /s/ Jason R. Hickey   Name: Jason
R. Hickey   Title: Senior Vice President  


 
- 7 -



